PER CURIAM. COMPTON, Chief Justice, and CARMODY, CHAVEZ, MOISE and NOBLE, Justices, concurring. Ordered that the Report of Referees filed herein be and the same is hereby adopted in its entirety. Further ordered that the respondent, Howell R. Spear, be and he is hereby adjudged guilty of unprofessional and unethical conduct in the practice of law, as fully set forth in the Report of Referees, and the said Howell R. Spear be and he is hereby in open Court censured and reprimanded for such unethical and unprofessional conduct in the practice of law.